Citation Nr: 1501006	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The Veteran was afforded a January 2012 video conference before the Board; a transcript is of record.

In March 2014 the Board reopened the claim, and remanded it for further development to include providing a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014 the Board recharacterized the issue on appeal as one of entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to tinnitus.  The Board directed that the Veteran be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression.  Although the Veteran was afforded a VA examination in April 2014, the examiner's opinion discussed the Veteran's major depressive disorder, rather than addressing the broader question of whether any acquired psychiatric disorder was at least as likely as not related to service.  Here, during the pendency of his appeal the Veteran has been diagnosed with a generalized anxiety disorder (see March 2011 VA examination report) and posttraumatic stress disorder (see report from Dr. K.E. Dick.)  In light of the United States Court of Appeals for Veterans Claims decision in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.) another VA opinion must be obtained.

In addition, in November 2013 the Veteran reported that he visited a private provider for antidepressants, and in his April 2014 VA examination the Veteran indicated that he had been in a 28-day substance abuse treatment program following a 2012 charge of driving under the influence.  As such, there appear to be outstanding records that should be requested on remand.  

Finally, the previous remand requested that VA outpatient clinic treatment records showing that the Veteran received psychiatric medication beginning in 2005 at the Lawton VA outpatient clinic be requested.  Although recent VA treatment records since 2010 were associated with the Veteran's claim, it appears that these earlier records were not yet requested or associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims folder, whether in paper or digital format, VA outpatient treatment records from Lawton since 2005.  With any necessary assistance from the Veteran, request any private treatment records regarding his psychiatric treatment.  For each records request, specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond. 

2.  Request a VA addendum opinion from the April 2014 VA examiner, D. Maxey, Ph.D.  If Dr. Maxey is not available, then request an opinion from another VA psychologist or psychiatrist.  The examiner must be provided a copy of this Remand, and the claims folder to include access to any and all Virtual VA and VBMS records to determine the nature and etiology of any acquired psychiatric disorder, to include depression. 

The examiner must opine whether either a generalized anxiety disorder or posttraumatic stress disorder is at least as likely as not caused by service.  If not, the examiner must then opine whether it is at least as likely as not that a generalized anxiety disorder or posttraumatic stress disorder is (a) caused by or (b) permanently worsened by the Veteran's tinnitus.  Any opinion expressed must be supported by adequate rationale.

3.  After taking any further development deemed appropriate, readjudicate the claim.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


